       Case 2:20-cv-00170-WJ-CG Document 55 Filed 08/07/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

             Plaintiff,
v.                                                            CV No. 20-170 WJ/CG

TAP ROCK RESOURCES, LLC.,

             Defendant.

                ORDER SETTING EXPEDITED BRIEFING SCHEDULE

      THIS MATTER is before the Court on Defendant Tap Rock Resources, LLC’s

Motion to Compel Verification Form From Plaintiff Gary Martin (the “Motion”), (Doc. 54),

filed August 5, 2020. Plaintiff may file a Response to Defendant’s Motion no later than

August 14, 2020. Defendant may file a Reply in support of its Motion no later than

August 19, 2020.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
